746 N.W.2d 99 (2008)
Michael SCHILS, Plaintiff-Appellant,
v.
WASHTENAW COUNTY, Defendant-Appellee.
Docket No. 135089. COA No. 277750.
Supreme Court of Michigan.
March 26, 2008.
On order of the Court, the application for leave to appeal the July 20, 2007 order *100 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
As plaintiff Michael Schils has repeatedly abused the court system, we DIRECT the Clerks of this Court, the Court of Appeals, and the Washtenaw Circuit Court not to accept any further filings in noncriminal matters arising from Schils' discharge from his employment with Washtenaw County unless he has paid all necessary fees and submitted his filings in full compliance with the court rules.